Cite as 2015 Ark. 419

                SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered   November 5, 2015
IN RE PRO SE FILINGS IN ESTATES
AND GUARDIANSHIPS IN THE
WASHINGTON COUNTY CIRCUIT
COURT




                                        PER CURIAM


       It has recently come to this court’s attention that, via an order entered on January 28,

2015, five judges that hear cases in the Washington County Circuit Court ordered that the

county clerk return, unfiled, any and all pleadings and/or motions submitted in guardianship

and estate matters by persons other than attorneys duly licensed to practice law in this state.

The order was apparently issued by the judges due to concern that, given the nature of

guardianship and estate proceedings, any persons other than licensed attorneys who filed pro

se pleadings or motions in those cases would be engaging in the unauthorized practice of law.

       While we appreciate the judges’ concern, the order that was entered was not proper

and the action should not have been taken absent this court’s approval. This court abolished

Arkansas Rule of Civil Procedure 83, which permitted local court rules, in 1987. In re

Changes to the Arkansas Rules of Civil Procedure, 294 Ark. App’x 664, 742 S.W.2d 551 (1987)

(per curiam). Under section 4 of amendment 80 to the Arkansas Constitution, we exercise

general superintending control over all courts of the state. We are also charged with
                                    Cite as 2015 Ark. 419

prescribing the rules of pleading, practice, and procedure for all courts pursuant to section 3

of amendment 80. As a result, we routinely receive requests for changes to the rules of

pleading, practice, and procedure, and decide whether or not to adopt the proposed rule

changes.

       Under the authority granted to us by amendment 80, we hereby set aside the order

prohibiting the county clerk from accepting pro se filings in guardianship and estate

proceedings in the Washington County Circuit Court. Anyone wishing to address the issue

of pro se filings in estate and guardianship cases is invited to propose a change to our rules

using the proper procedures.




                                              2